DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/28/2022 has been entered. Applicant has amended claims 1, 13, and 15-20. Applicant has cancelled claim 6. No new claims have been added. Claims 1-5 and 7-20 are currently pending in the instant application. Examiner withdraws the 112(f) interpretation of claims 13-20. 
Response to Arguments


Applicant’s arguments, see page 7, filed 02/28/2022, with respect to claims 13-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 13-20 has been withdrawn. 

Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Regarding the arguments concerning now cancelled claims 6, which is incorporated in independent claims 1 and 13, the Examiner respectfully disagrees. For convivence and clarity of the record the Examiner reproduces [0005] of the instant application.

    PNG
    media_image1.png
    226
    648
    media_image1.png
    Greyscale

	The elements and element matching rate refer to terms/words in the query patent and the candidate patent. Therefore the disclosure of Henry classifying a candidate patent as a “102 reference” when all the search terms appear in the candidate, and when a portion of the search terms is returned, then its classified as a “103 reference”. For the above reasons, the Examiner maintains the current rejection. Examiner recommends to amend the independent claims define element and element matching rate to be closer to an interpretation of a idea/topic rather than the interpretation of terms/words.

Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry et (US 2009/0228777).
Henry teaches 
1. A method of searching for a patent similar to a query patent on the basis of element alignment, the method comprising: extracting element from an input query patent, extracting search word for a similar patent search from the extracted element, and searching for a similar patent ([0367] - In step 4730, the claim text may be parsed to determine the relevant key words for use in a term search. For example, the NLP method (described herein) may be used to determine the noun phrases of the claim to extract claim elements); aligning the element of the query patent with element of a similar patent obtained through the search and calculating a matching rate of the element of the similar patent to the element of the query patent ([0371] - FIG. 48 is a method of creating combinations of search results related to search terms, where method 4800 replaces the steps 4740 and 4750 of FIG. 47. In general, the "102" references may be found, as well as potential "35 U.S.C. .sctn. 103" references); determining whether any element is unmatched between the element of the query patent and the element of the similar patent and extracting an unmatched element ([0371] - The method then allows for determining and ranking the best references, even if all search terms were not found in a single reference.); determining whether an additional search is necessary and allowing a user to input a paraphrase suitable to additionally search for the unmatched element when an additional search is necessary ([0168] - Secondary document analysis block 180 takes tokens/chunks from the information and processes it in light of the secondary information obtained in input secondary information block 170. For example, where a claim term is not included in a dictionary, a warning may be generated that indicates that the claim term is not a "common" word. Moreover, if the claim term is not used in the specification, a warning may be generated that indicates that the word may require further use or definition. An example may be a claim that includes "a hose sealingly connected to a fitting"); and receiving the paraphrase input by the user, replacing the unmatched element with the received paraphrase, and returning to the searching for a similar patent using the paraphrase used for replacement ([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal") wherein the calculating of the matching rate is performed on a similar patent having an element matching rate of a predetermined level or higher with respect to the query patent (Fig 48, 4820 Determine 102/103 references).

2. The method of claim 1, wherein the element is selected from a group of structural element and functional element of a patent ([0399] - step 5140, the relevancy may be determined by using NLP methods that may provide for information about how the search terms are used in relation to each other. In one example, the search terms may be a modifier of the other (e.g., as an adjective to a noun).

3. The method of claim 1, wherein the aligning the element of the query patent with the element of the similar patent comprises extracting element from the retrieved similar patent (Fig 48, 4820 Determine 102/103 references).

4. The method of claim 1, wherein the calculating of the matching rate comprises calculating the number of element of each similar patent matching the element of the query patent ([0396] - In step 5110, in general, the relevancy of a document or document section may be determined based on the distance between the search terms within the document. The distance may be determined by the linear distance within the document. Alternatively, the relevancy may be determined base on whether the search terms are included in the same document section or sub-section).

5. The method of claim 1, wherein the calculating of the matching rate comprises calculating the number of element of all similar patents matching the element of the query patent(Fig 48, 4820 Determine 102/103 references).

7. The method of claim 1, wherein the determining of whether an additional search is necessary is performed using the element matching rate and unmatched elements ([0168] - Secondary document analysis block 180 takes tokens/chunks from the information and processes it in light of the secondary information obtained in input secondary information block 170. For example, where a claim term is not included in a dictionary, a warning may be generated that indicates that the claim term is not a "common" word. Moreover, if the claim term is not used in the specification, a warning may be generated that indicates that the word may require further use or definition. An example may be a claim that includes "a hose sealingly connected to a fitting").

8. The method of claim 1, wherein the allowing the user to input the paraphrase comprising outputting a paraphrase input user interface (UI) ([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal").

9. The method of claim 1, wherein the extracting of the search word and the searching for the similar patent additionally comprises a search word normalization operation of changing search word to a representative word between the extracting of the search word and the searching for the similar patent (Figure 1, 120 Normalize Information).

10. The method of claim 9, further comprising: determining whether a valid additional search has been performed using the paraphrase input in the allowing the user to input the paraphrase and whether matching has been additionally performed on the unmatched element using the paraphrase([0168] - Secondary document analysis block 180 takes tokens/chunks from the information and processes it in light of the secondary information obtained in input secondary information block 170. For example, where a claim term is not included in a dictionary, a warning may be generated that indicates that the claim term is not a "common" word. Moreover, if the claim term is not used in the specification, a warning may be generated that indicates that the word may require further use or definition. An example may be a claim that includes "a hose sealingly connected to a fitting"); and registering the input paraphrase in a paraphrase dictionary when it is determined that a valid additional search has been performed ([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal").

11. The method of claim 10, further comprising: updating a normalization dictionary when new data is inserted into the paraphrase dictionary or a data update occurs in the paraphrase dictionary (Figure 1A, 120-180 Secondary Information); and updating a search index database (DB) when the normalization dictionary is updated (Figure 1A Report Generation).

12. The method of claim 9, further comprising: determining whether a valid additional search has been performed using the paraphrase input in the allowing the user to input the paraphrase and whether matching has been additionally performed on the unmatched element using the paraphrase([0168] - Secondary document analysis block 180 takes tokens/chunks from the information and processes it in light of the secondary information obtained in input secondary information block 170. For example, where a claim term is not included in a dictionary, a warning may be generated that indicates that the claim term is not a "common" word. Moreover, if the claim term is not used in the specification, a warning may be generated that indicates that the word may require further use or definition. An example may be a claim that includes "a hose sealingly connected to a fitting"); and displaying the unmatched element when it is determined that a valid additional search has not been performed and matching has not been additionally performed on the unmatched element([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal")...
Claims 13-14 and 16-18 are rejected using similar reasoning seen in the rejections of claims 1-2 and 10-12 due to reciting similar limitations but directed towards an apparatus 
15. The apparatus of claim 13, further comprising a search word normalization program code that change the search word to representative word before the program code that of searching for a similar patent searches for a similar patent (Figure 1, 120 Normalize Information).
19. The apparatus of claim 13, wherein the paraphrase input UI further comprises an alignment information display section configured to show alignment results([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal").
20. The apparatus of claim 13, wherein the paraphrase input UI further comprises an unmatched element display section configured to show the unmatched element([0168] - may allow the user to add a sentence or paragraph explaining the broad meaning of "sealingly" if so desired rather than relying on an unknown person's interpretation of "sealingly" in light of "to seal").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166